
	
		IV
		111th CONGRESS
		1st Session
		H. RES. 992
		IN THE HOUSE OF REPRESENTATIVES
		
			December 16, 2009
			Mr. Poe of Texas (for
			 himself and Mr. Rohrabacher) submitted
			 the following resolution; which was referred to the
			 Committee on Foreign
			 Affairs
		
		RESOLUTION
		Expressing the sense of the House that the
		  Government of the Islamic Republic of Iran should halt the widespread and
		  brutal repression of the peaceful reformist protestors, opposition supporters,
		  human rights defenders, students, and journalists following the disputed
		  Iranian presidential election of June 12, 2009.
	
	
		Whereas the international community has witnessed through
			 thousands of mobile phone videos broadcast worldwide the widespread, unprovoked
			 violence and acts of murder perpetrated by Iranian authorities against unarmed,
			 peaceful protestors in response to the disputed June 12, 2009, presidential
			 election;
		Whereas according to Human Rights Watch reports, Iranian
			 authorities have blocked or interrupted Internet-based communications,
			 disrupted mobile phone and text messaging networks, and imposed severe
			 censorship on websites and the domestic press;
		Whereas article 3 of the Constitution of Iran obliges the
			 government to eliminate all forms of despotism and autocracy and all attempts
			 to monopolize power, to ensure political and social freedoms within the
			 framework of the law, secure the rights of all citizens, both women and men,
			 and provide legal protection for all, as well as the equality of all before the
			 law;
		Whereas article 20 of the Constitution of the Islamic
			 Republic of Iran protects the rights of all citizens of the country, both men
			 and women, to equal protection under the law and provides all human, political,
			 economic, social, and cultural rights;
		Whereas Iran, a signatory (April 1968) of the
			 International Covenant on Civil and Political Rights (ICCPR) which it ratified
			 in June 1975, is bound by international human rights law to recognize and
			 protect human rights, including peaceful assembly and freedom of
			 association;
		Whereas the Government of Iran, in violation of its own
			 constitution and the International Covenant on Civil and Political Rights, as
			 reported by Human Rights Watch, continues to employ violence repeatedly to
			 prevent its citizens from peacefully assembling and conducting demonstrations,
			 and continues to arrest and detain reformist politicians and clerics, students,
			 journalists, reformist party officials, and human rights activists;
		Whereas the Government of Iran still has taken no steps to
			 bring to justice the murderers of Neda Agha-Soltan and others who were shot
			 dead as a result of clashes between Iranian security forces and unarmed,
			 peaceful protestors;
		Whereas peaceful Iranian protestors, at great personal
			 risk, continue to call on the United States by name to support them;
		Whereas the United States has a longstanding commitment to
			 human rights and justice; and
		Whereas the people of the United States do not believe in
			 supporting repressive dictatorships: Now, therefore, be it
		
	
		That the House of
			 Representatives—
			(1)condemns in the strongest terms the gross
			 abuses of the rights of the citizens of Iran by the Government of Islamic
			 Republic of Iran and calls on the government immediately to honor its
			 obligations under its own constitution and International Human Rights
			 Laws;
			(2)supports without
			 reservation the rights of Iranian citizens to peacefully protest and petition
			 their government to address their legitimate grievances; and
			(3)urges the
			 Government of Iran to release immediately all those peaceful protestors and
			 opposition supporters it has detained, stop the harassment and violent acts
			 against these Iranian citizens committed by security forces and the Basij
			 militias, and bring to justice the government authorities responsible for
			 perpetrating the unlawful acts of violence.
			
